Citation Nr: 1630604	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  12-29 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for post-operative appendectomy with adhesions.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1972 to November 1977.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted a 10 percent increased disability rating for the post-operative appendectomy with adhesions effective June 30, 2008 (the date the increased rating claim was received by VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Increased Rating for Post-Operative Appendectomy with Adhesions

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  At a June 2012 decision review officer (DRO) hearing, the Veteran reported ongoing private treatment for symptoms associated with the post-operative adhesions as well as receiving medication to treat this disorder from VA.  Private or VA treatment records dated after 2012 have not been associated with the claims file.  As such, the Board finds that remand is necessary to attempt to obtain these records.    

Next, the Board finds that it is unclear from the evidence of record whether the Veteran's post-operative appendectomy adhesions currently causes any obstructions manifested by delayed motility or shown by x-rays (as needed for a higher rating under 38 C.F.R. § 4.114, Diagnostic Code 7301 (2015)).  The July 2012 VA examiner was asked to indicate whether the Veteran's service-connected abdominal condition caused any obstruction.  Review of the July 2012 VA examination report does not reflect that the VA examiner answered this question or that delayed motility studies or x-rays were performed.  Once VA undertakes the effort to provide an examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Further, in an October 2012 written statement, Dr. M.R. noted that the Veteran's adhesions caused intermittent partial small bowel obstructions.  Review of the evidence of record reflects that the Veteran had surgery for partial small bowel obstructions in 1983 and 1985 (well prior to the period on appeal).  The Board finds that it is unclear from the evidence of record whether this notation of intermittent partial small bowel obstructions reflects current obstruction during the appeal period or is a reference to previous obstructions that have since resolved.  As such, the Board finds that further examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for symptoms and residuals associated with the post-operative appendectomy adhesions (and not already of record), specifically any records dated after 2012.

The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for symptoms and residuals associated with the post-operative appendectomy adhesions.  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records.  

2.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to symptoms and residuals associated with the post-operative appendectomy adhesions, specifically any records dated after 2012.

3.  Schedule the Veteran for a VA examination(s) to assist in determining the current severity of the service-connected post-operative appendectomy with adhesions.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted, to include delayed motility or x-ray studies, as appropriate.  

The VA examiner should discuss whether the post-operative appendectomy with adhesions is manifested by partial obstruction of the bowel.  

4.  Then, readjudicate the issue on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




